MEMO OPINION
PER CURIAM:
Petitioner, Richard Pepperling, appearing pro se, seeking a "writ of habeas corpus for release from the Montana State Prison, contends his federal and state constitutional rights have been violated.
Petitioner relies on incompetent counsel and failure to perfect his appeal to this Court.
By memorandum opinion dated April 3, 1973, 508 P.2d 569, being cause No. 12484, this Court considered and dismissed petitioner’s application for a writ of habeas corpus alleging incompetent counsel.
This Court’s records reveal that there have been delays in the handling of petitioner’s appeal to this Court, however, counsel for petitioner has filed a brief in his behalf with this Court and the respondent State’s brief will be filed and this matter ready to be docketed for hearing during the next term of this Court.
Therefore the relief sought is denied and the proceedings dismissed.